216 Md. 93 (1958)
139 A.2d 727
TAN
v.
BOSLEY
[No. 170, September Term, 1957.]
Court of Appeals of Maryland.
Decided March 19, 1958.
The cause was argued before HENDERSON, HAMMOND, PRESCOTT and HORNEY, JJ., and MACGILL, J., Associate Judge of the Fifth Judicial Circuit, specially assigned.
*94 Patricia Warren, with whom was Samuel Intrater on the brief, for appellant.
J. Roy Thompson, Jr., for appellee.
PER CURIAM:
In this appeal, by a pedestrian struck by an automobile on a snowy night while attempting to cross the Rockville Pike between intersections, the jury found a verdict for the defendant. The only points raised by the appellant are: the failure of the court to instruct as to the statutory duty to reduce speed under such conditions, the refusal to instruct as to last clear chance, and the admission into evidence of a plat of the road. No novel question of law is presented. Without reciting the evidence in detail, we deem it sufficient to say that we think the court's charge as to due care under the circumstances was adequate, and that there was no factual basis for the application of the doctrine of last clear chance. Cf. Henderson v. Brown, 214 Md. 463, Domeski v. Atlantic Refining Co., 202 Md. 562, and cases cited. We think the admission of the plat was well within the discretion of the trial court, and not prejudicial.
Judgment affirmed, with costs.